DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.  This action is made non-final.
3.	Claims 1-4, 6, 8-9 and 11-27 are pending in the case.  Claims 1, 6 and 16 are independent claims. 

Claim Objections
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

6.	Claims 1-2 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20090031253) in view of Kim (US 10438214).
Regarding claim 1, Lee discloses a handheld mobile wireless device, comprising:
a CPU (unit 180 – FIG. 1), a memory (unit 160 – FIG. 1), a device operating system (unit 170, 180, 181 – FIG. 1), a touch screen (unit 150 – FIG. 1), and an original menu having a number of application icons displayed on the touch screen (see FIG. 7-23 200 with at least 9 icons);
a user interface resident in the memory and operating in the CPU, wherein user interface logic, when the handheld mobile wireless device is first activated for use, provides display of a first mode (see FIG. 7 wherein a first mode is displayed to a user at 7-2), wherein the number of application icons displayed in the first mode is less than the number of application icons displayed on an-the original menu screen (see at least FIG. 7 at 7-3 wherein the number of icons is less than the amount on the original screen);
user interface logic creates a group of application icons for the first mode (see FIG. 7 wherein the first mode is dictated from a group in 7-3),
Lee does not disclose wherein the device responds to a finger swipe by transitioning from the original menu to the first mode, or transitioning from the first mode to the original menu. 
However, Kim discloses at least in FIGS. 2A and 2B wherein a user swipes from one menu to another menu wherein a user is ostensibly switching from menu to menu.

Regarding claim 2, Lee discloses further comprising: upon unlocking, the handheld mobile wireless device enters the first mode (see FIG. 7 wherein 7-2 is the default menu that is displayed to a user upon ‘unlocking’ said device). 
Regarding claim 27, Lee discloses further comprising: where the user interface logic allows a user to select the application icons that are displayed in the first mode (FIG. 6, a user can select any of the icons that are displayed at least in the first mode).
7.	Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Kim in view of Fujioka (US 20100299183).
Regarding claim 3, Lee does not disclose further comprising: in the first mode, the user interface logic uses a part of the display screen, for display of changing/live content to include one or more of a live event video, live news feed, and live stock data.  
However, Fujioka discloses wherein as may be seen in FIG. 8, the widgetizer may be configured to grab content, make the content into a widget and enable sharing of the widget. According to an aspect of the present invention, a widget, such as that created using or associated with the widgetizer, may be created to capture live video, including television, and audio, including radio. The present widget may thus also include, for users, the ability to watch, 
The combination of Lee and Fujioka would have resulted in the interface of Lee to further incorporate Fujioka’s teachings of live widgets. The resulting combination would have further yielded Lee’s teachings to enable further more interactable widgets thus allowing for greater interaction with a default screen/display. Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been predictable to one of ordinary skill in the art.
8.	Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Lee-Kim in view of Zhu (US 20130283212).
Regarding claim 6, Lee discloses a method for providing an improved user interface for a handheld mobile wireless device, comprising the steps of: 
displaying an original menu on a touch screen an original menu having a plurality of application icons (see FIG. 7-23 200 with at least 9 icons)
displaying on the touch screen a first mode, having fewer application icons than the original menu (see at least FIG. 7 at 7-3 wherein the number of icons is less than the amount on the original screen); 
Lee does not disclose wherein, when the handheld mobile wireless device is activated for use, displaying the first mode, upon detecting a finger swipe, transitioning from the original menu to the first mode, or transitioning from first mode to the original menu. 

The combination of Lee and Kim would have resulted in the interface of Lee to further incorporate Kim’s teachings of swiping menus to get to another menu list.  The resulting combination would have further yielded Lee’s teachings to enable transition from a smaller subset of menus to a larger set of menus by swiping.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been predictable to one of ordinary skill in the art.
Lee does not disclose wherein the application icons are selected from a highest average number of selections of application icons in a general population or from a highest average number of selections of application icons by a user of the handheld mobile wireless device.
However, Zhu discloses wherein displaying one or more application icons generated according to a preset policy on a lock screen interface includes generating one or more icons of mostly used applications according to the historical usage times of each application, and displaying the generated one or more icons of mostly used applications on the lock screen interface, or generating one or more icons of mostly used applications according to the usage times of each application used within a within a set period of time, and displaying the generated one or more icons of mostly used applications on the lock screen interface, or generating one or more application icons according to applications used in a set period of time before locking the screen of the touch screen mobile phone, and displaying the generated one or more application icons on the lock screen interface, or generating one or more application 
The combination of Lee and Zhu would have resulted in the interface of Lee to further incorporate Zhu’s teachings of creating dynamically adjustable icons based on usage history. The resulting combination would have further yielded Lee’s teachings to enable transition from a more dynamically presentable set of icons.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been predictable to one of ordinary skill in the art.
9.	Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Lee-Kim-Zhu in view of Fujioka (US 20100299183).
Regarding claim 3, Lee does not disclose further comprising: in the first mode, the user interface logic uses a part of the display screen, for display of changing/live content to include one or more of a live event video, live news feed, and live stock data.  
However, Fujioka discloses wherein as may be seen in FIG. 8, the widgetizer may be configured to grab content, make the content into a widget and enable sharing of the widget. According to an aspect of the present invention, a widget, such as that created using or associated with the widgetizer, may be created to capture live video, including television, and audio, including radio. The present widget may thus also include, for users, the ability to watch, control, record, edit and share the content captured and streamed through the present widget. This capturing may include any type of audio, video, pictorial, graphical, or data broadcast (paragraph 0090).


Regarding claim 8, Lee does not disclose further comprising the steps of: displaying in the first mode, on a part of the display screen, not used for display of menu icons, one or more live feeds, including one or more of a live event video, live news feed, and live stock data.  
However, Fujioka discloses wherein as may be seen in FIG. 8, the widgetizer may be configured to grab content, make the content into a widget and enable sharing of the widget. According to an aspect of the present invention, a widget, such as that created using or associated with the widgetizer, may be created to capture live video, including television, and audio, including radio. The present widget may thus also include, for users, the ability to watch, control, record, edit and share the content captured and streamed through the present widget. This capturing may include any type of audio, video, pictorial, graphical, or data broadcast (paragraph 0090).
The combination of Lee and Fujioka would have resulted in the interface of Lee to further incorporate Fujioka’s teachings of live widgets. The resulting combination would have further yielded Lee’s teachings to enable further more interactable widgets thus allowing for greater interaction with a default screen/display. Therefore, it would have been obvious to . 
10.	Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Lee (US 20090031253) in view of Fujioka (US 20100299183).
Regarding claim 11, Lee disclose a handheld mobile wireless device comprising:
a CPU, a memory, a device operating system, a touch screen, displaying a plurality of application icons on the touch screen (FIG. 1, control unit, storage unit, multimedia playing module and FIG. 6 with a plurality of icons);
an original menu displayed on the touch screen comprising a plurality of application icons and a first mode, that displays reduced number of application icons on the touch screen (FIG. 6, a menu is displayed wherein the menu has a plurality of icons in a first mode that is less than a full amount of icons);
wherein a user interface logic resident in the memory of the device (see FIG. 1, interface unit) and operating in the CPU of the device, wherein the user interface logic controls what is displayed on the touch screen such that when the device is first activated for use, displays the first mode (see output unit 150 and display module in FIG. 1);
the first mode further comprises up to five application icons, wherein the user interface logic selects the up to five application icons (FIG. 6, user interface has at least 3 icons).
Lee does not disclose the first mode includes a part of the touch screen to display a plurality of live feeds, including one or more of a, live event video, live news feed, and live stock data.  

The combination of Lee and Fujioka would have resulted in the interface of Lee to further incorporate Fujioka’s teachings of live widgets. The resulting combination would have further yielded Lee’s teachings to enable further more interactable widgets thus allowing for greater interaction with a default screen/display. Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been predictable to one of ordinary skill in the art.
11.	Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Lee-Fujioka in view of Kim.
Regarding claim 12, Lee does not disclose further comprising: wherein a swipe touch on any part of the touch screen toggles the display between the original menu and the first mode, or between first mode and the original menu.  
However, Kim discloses at least in FIGS. 2A and 2B wherein a user swipes from one menu to another menu wherein a user is ostensibly switching from menu to menu.

Regarding claim 13, Lee does not disclose further comprising: where one or more of the live feeds displayed on the part of the touch screen has been pre-selected.
However, Fujioka discloses at least in FIG. 5 wherein at least a sports rule section area is already a part of a sports entertainment programming display.
The combination of Lee and Fujioka would have resulted in the interface of Lee to further incorporate Fujioka’s teachings of live widgets. The resulting combination would have further yielded Lee’s teachings to enable further more interactable widgets thus allowing for greater interaction with a default screen/display. Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been predictable to one of ordinary skill in the art.
Regarding claim 14, Lee does not disclose further comprising: in the first mode, substantially half of the touch screen space is used for the display of the plurality of live feeds.
However, Fujioka discloses wherein in at least FIG. 3 half (or more than half) of the space is dedicated to displaying at least a live feed.
The combination of Lee and Fujioka would have resulted in the interface of Lee to further incorporate Fujioka’s teachings of live widgets. The resulting combination would have .
12.	Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Lee-Fujioka-Kim in view of Brodin (US 20100100512).
Regarding claim 15, Lee does not disclose further comprising: wherein the live feed display space is partitioned into multiple spaces such that each live feed has its own space.
However, Brodin discloses wherein a user may typically have multiple widgets (or other live web applications) defined for a communication device, e.g. running at the same time in the widget engine (paragraph 0008).
The combination of Lee and Brodin would have resulted in the interface of Lee to further incorporate Brodin’s teachings of creating dynamically adjustable spaces of widgets.. The resulting combination would have further yielded Lee’s teachings to enable transition from a more dynamically presentable set of icons.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been predictable to one of ordinary skill in the art.
13.	Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Lee-Fujioka in view of Zhu (US 20100100512).
Regarding claim 16, Lee disclose a handheld mobile wireless device comprising:

the device is configured to display and displays a menu screen (FIG. 6, a menu is displayed to the user).
Lee does not disclose wherein the menu screen provides for the display of at least two different display spaces, a display space A and a display space B the display space B displays a plurality of live feeds.
However, Fujioka discloses at least in FIG. 2 wherein there are a plurality of display areas wherein at least one area displays a live content area and another area displays at least additional information to a user.
The combination of Lee and Fujioka would have resulted in the interface of Lee to further incorporate Fujioka’s teachings of live widgets. The resulting combination would have further yielded Lee’s teachings to enable further more interactable widgets thus allowing for greater interaction with a default screen/display. Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been predictable to one of ordinary skill in the art.
Lee does not disclose wherein the display space A displays, a plurality of application icons including a group of up to five application icons selected from a highest average number of selections of application icons in a general population, a highest average number of selections of application icons used by a device user, or one or more of application icons shown in display space A selected by a user.

The combination of Lee and Zhu would have resulted in the interface of Lee to further incorporate Zhu’s teachings of creating dynamically adjustable icons based on usage history. The resulting combination would have further yielded Lee’s teachings to enable transition from a more dynamically presentable set of icons.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been predictable to one of ordinary skill in the art.
14.	Claim 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Lee-Fujioka in view of Zhu in view of Nakajima (US 20090144661).
Regarding claim 17, Lee does not disclose further comprising: wherein the spaces A and B each occupy substantially half of the display screen.  

The combination of Lee and Nakajima would have resulted in the interface of Lee to further incorporate Nakajima’s teachings of creating spaces that are navigable as pages of widgets. The resulting combination would have further yielded Lee’s teachings to enable dynamically presented icons based on user preferences of widgets and presentable icons.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been predictable to one of ordinary skill in the art. 
Regarding claim 18, Lee does not disclose further comprising: wherein the space A displays a maximum number of application icons not to exceed six in number.  
However, Nakajima discloses wherein in at least FIG. 21, there are less than six applications/widgets running currently.
The combination of Lee and Nakajima would have resulted in the interface of Lee to further incorporate Nakajima’s teachings of creating spaces that are navigable as pages of widgets. The resulting combination would have further yielded Lee’s teachings to enable dynamically presented icons based on user preferences of widgets and presentable icons.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been predictable to one of ordinary skill in the art. 
Regarding claim 19, Lee does not disclose further comprising: wherein the space B displays a plurality of live feeds not to exceed three in number.  
However, Nakajima discloses wherein in at least FIG. 9, there are less than three applications/widgets running currently.

Regarding claim 20, Lee does not disclose further comprising: wherein the device includes an alternate mode that displays more than 6 application icons and a plurality of live feeds. 
However, Nakajima discloses wherein in at least FIG. 10, wherein there are at least two live feeds and at least 6 application/widgets. 
The combination of Lee and Nakajima would have resulted in the interface of Lee to further incorporate Nakajima’s teachings of creating spaces that are navigable as pages of widgets. The resulting combination would have further yielded Lee’s teachings to enable dynamically presented icons based on user preferences of widgets and presentable icons.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been predictable to one of ordinary skill in the art. 
Regarding claim 21, Lee does not disclose further comprising: where the live feeds displayed are pre-set.
However, Nakajima discloses as seen in at least FIG. 21, the widgets are pre-selected by a user wherein the displayed feeds are set (pre-set) by the user.

Regarding claim 22, Lee does not disclose further comprising: where one or more of the plurality of live feeds can be selected by a user of the In re Application of: Tara Chand SinghalPage 8device.  
However, Nakajima discloses as seen in at least FIG. 21, the widgets are selectable by a user wherein selecting said widget allows the user to use said widget.  
The combination of Lee and Nakajima would have resulted in the interface of Lee to further incorporate Nakajima’s teachings of creating spaces that are navigable as pages of widgets. The resulting combination would have further yielded Lee’s teachings to enable dynamically presented icons based on user preferences of widgets and presentable icons.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been predictable to one of ordinary skill in the art. 
Regarding claim 23, Lee does not disclose further comprising: where one of the plurality of live feeds is a live news feed.  
However, Nakajima discloses wherein in at least FIG. 9 one of the live feeds is a news feed.
The combination of Lee and Nakajima would have resulted in the interface of Lee to further incorporate Nakajima’s teachings of creating spaces that are navigable as pages of 
Regarding claim 24, Lee does not disclose further comprising: where the device can be toggled between displaying display space A and display space B and the alternate mode, or between the alternate mode and displaying display space A and display space B, using a finger swipe anywhere on the touch screen.  
However, Nakajima discloses wherein in at least FIG. 9-11 wherein a user can scroll horizontally to display a different interface/layout of the widgets and icons.
The combination of Lee and Nakajima would have resulted in the interface of Lee to further incorporate Nakajima’s teachings of creating spaces that are navigable as pages of widgets. The resulting combination would have further yielded Lee’s teachings to enable dynamically presented icons based on user preferences of widgets and presentable icons.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been predictable to one of ordinary skill in the art. 
15.	Claim 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Lee-Kim in view of Okuno (US 20130181941).
Regarding claim 25, Lee does not disclose further comprising: where in the first mode, the user interface logic causes application icons to be displayed that have the highest average number of selections in a general population.  

The combination of Lee and Okuno would have resulted in the interface of Lee to further incorporate Okuno’s teachings of adding icons based on usage. The resulting combination would have further yielded Lee’s teachings to enable dynamically presented icons based on usage history.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been predictable to one of ordinary skill in the art. 
Regarding claim 26, Lee does not disclose further comprising: where in the first mode, the user interface logic causes application icons to be displayed that have the highest average number of selections by a user; and the highest average number of selections by the user is re-calculated after each application icon selection.  
However, Okuno discloses wherein the controller 15 takes the icons for some of the most frequently used application programs from among the icons of application programs on the middle pane, sorts them in order of highest usage frequency, and displays them on the touch panel 5 (paragraph 0287).
The combination of Lee and Okuno would have resulted in the interface of Lee to further incorporate Okuno’s teachings of adding icons based on usage. The resulting combination would have further yielded Lee’s teachings to enable dynamically presented icons based on usage history.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been predictable to one of ordinary skill in the art. 

Response to Argument
16.	Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174